141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Alan T. ROUSE, Appellant,v.MUTCH OIL CO., INC., a North Dakota Corporation;  Mutch OilCo., of Grand Forks, Inc., a North Dakotacorporation;  Paul T. Mutch, anindividual;  Dolores Mutch, anindividual, Appellees.
No. 97-2493ND.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 12, 1998.Decided Feb. 20, 1998.

Appeal from the United States District Court for the District of North Dakota.
Before FAGG, JOHN R. GIBSON, and MURPHY, Circuit Judges.
PER CURIAM.


1
Alan T. Rouse appeals from an adverse grant of summary judgment in this diversity action.  We review the district court's summary judgment decision under a well-established standard.  Because this is a diversity case, we review de novo questions of state law.  After reviewing the record and the parties' briefs, we are satisfied the district court correctly applied relevant state law and the record supports the district court's decision that laches bars this claim.  Additionally, Rouse's contention that the district court abused its discretion under Federal Rule of Civil Procedure 56(f) is meritless.  We thus affirm the district court.  See 8th Cir.  R. 47B.